Morletey 4 Gapdaiashous@aga Docuikey#: 1 Fed: OB/1a/19 Paget of 1 PagelD APE e 3 u.q

A i ocsciiiais , vee

* {PROF 22

a Ceel Sich EY Certty fur the recon eee
| VIOT AA

oncmine Percra’ Gad Veh Abe tetera S\rcu ™ 4 Mooris® re awe
. = —= : . = 4 Nt ak “4 17) TR S\Z21

cAuh Lidlentiry © Vola and Lauvtol. ?

VV! Sve
l6cmM 232
IGTR 1895
dem 23

i1TK Ley

 

 

ib.
4

la7a v3
m4 TR U2
: ‘7 MA \Ui
: wea - aN HO ie NE 14 Ma QS
iT MR Ub
incr FH

   

  
  

 

   

 

 

a
ENCODED DATA: Bich Dat, JUL { 5 2019
Transaction Dates 10-CARD
9, Hon Taxation Obigation #:
Hair Color, Eye Colo Cy Maur €en A Josh
1 La
Gender Location rk Of the Circuit
Nationality, Ancestral Esiae leKalb Coun: Ourt
& National Domicile. ty. Hin Dis
LAW ENFO!
This is «valid and leefuliform of idemtification (See United Hationa Decterstion an the fights
of Indigenous Paoples. Article(s) 2 and 33. Section 1}. You are being advisedithat ts unlawhully
eine this Inciige religious property & the bearer withouta.warrsnt iby Oath
andlor AHirmstion, especially when atument 15 act being used In igsion or
actofa crime, ir. your-axpoess. io be held offictaity and privatity, oF S1S0.900
dofiars foreach violation ofthe fights, in each apacity. tl detaning the.beerer, you
also expressly agree to'the fee schedule of $5000 per hoitr of detainment, with amandatory 5 7
hour mit Upon any. ful thetan and violation of the bearers rights. paymentis +
dus immediately, in tawhil money, This is HON - NEGOTIABLE,
BLY PEMA a
d 19-L248312
Me 3 : Be. Sa saci
~
heey

Ceol Sob £1 Cerbty Ae ohove dole WUE IR Geel and as low

Thence place my hubegeph Ahm COX SK Lf
A Lights Reserved wetbuul fresecli Ce

Ex AXXXXXXXX%
